COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:      Jose Alfonso Guerrero v. The State of Texas

Appellate case number:    01-11-01013-CR

Trial court case number: 1741578

Trial court:              County Criminal Court at Law No. 4 of Harris County

       This case was abated and remanded to the trial court on August 17, 2012. In the order of
abatement, we ordered the trial court to determine whether appellant’s counsel, W. Troy
McKinney, had abandoned this appeal and, if not, to set a date certain when appellant’s brief
would be due. The trial court held a hearing on our order of abatement on September 4, 2012,
and the court reporter has filed a record of the hearing. The reporter’s record shows that the trial
court found that counsel had not abandoned the appeal and ordered appellant’s brief filed by
October 3, 2012. Accordingly, we REINSTATE this case on the Court’s active docket.

       Appellant’s brief is ORDERED to be filed no later than October 3, 2012. Given the
extensive delay in the filing of appellant’s brief, no further extensions will be granted.

         Appellee’s brief, if any, is ORDERED to be filed no later than 30 days from the date of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                    Acting individually  Acting for the Court


Date: September 17, 2012